In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
RICHARD T. DAHL, by his legal
                         *
guardian,                *                         No. 13-098V
CARRIE BARTH, mother     *
                         *
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 24, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         Guillain-Barré syndrome (“GBS”).
                         *
             Respondent. *
******************** *

Kate G. Westad, Larkin Hoffman, et al. Ltd., Minneapolis, MN, for Petitioner;
Linda S. Renzi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On March 24, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Carrie Barth, as mother and legal guardian of
Richard T. Dahl, on February 5, 2013. In her petition, petitioner alleged that the
influenza vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. §100.3(a), and which Richard received on November 2, 2011, caused
Richard to suffer Guillain-Barré Syndrome (“GBS”), and other adverse injuries.
Petitioner further alleges that Richard suffered the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on Richard’s behalf as a result of his
condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the influenza vaccine caused Richard to suffer GBS
or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

           a. A lump sum of $25,000.00, for reimbursement to the State of
              Minnesota Department of Human Services for the Medical Lien,
              in the form of a check payable jointly to petitioner and

               Attn: Britt M. Graupner
               Tort Recovery Unit Manager
               Benefit Recovery Section
               Minnesota Department of Human Services
               P.O. Box 64994
               St. Paul, MN 55164-0994

               Petitioner agrees to endorse this payment to the Minnesota
               Department of Human Services.

           b. A lump sum payment of $248,000.00 in the form of a check
              payable to petitioner, as guardian/conservator of Richard Dahl’s
              estate.

               This amount represents compensation for all damages that would
               be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-098V according to this decision
and the attached stipulation.2



       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         3
                 IN THE UNITED STATES COURT OF FEDERA L CLAIMS
                            OFFICE OF SPEC IAL MASTERS

R IC HARD T. DAHL, by his legal guard ian,               )
CA RRI E BARTH, mother,                                  )       ECF
                                                         )       No. 13-98V
                       Petitioner,                       )       Special Master Moran
     V.                                                  )
                                                         )
SECRETARY OF HEALTH                                      )
AN D HUMAN SE RVI CES,                                   )
                                                         )
                     Respondent.                         )


                                         STIPULATION

          The parties hereby stipulate to the fo llowing matters:

          I. Carri e Barth, as mother and lega l guardi an of Richard T. Dah l, ("'petitioner") filed a

petiti on for vaccine compen sation under the      ati onal Vacci ne Injury Compensation Program. 42

U.. C. § 300aa- IO to 34 (the ·'Vaccin e Program ..). The petition seeks compensati on fo r

Richard·s injuries allegedly related to th e seasonal in fluen za ("' Ou ") vaccin e, which vaccine is

contained in the Vaccine Injury Table (the "Tab le'"), 42 C.F.R. § I 00.3 (a).

          2. Richard received his vaccinati on on November 2, 20 11 .

          3. The vaccination was admin istered within th e United States.

          4. Petitioner all eges that Richard suffered Guill ai n-Barre Syndrome ("GBS .. ), and other

adverse injuries as a result of the vacci ne, and that Richard experienced the res idual effects of

these injuries fo r more than six months.

          5. Petitioner represents that there has been no prior award or settlement of a civil action

fo r damage on Richard·s behalf as a result of hi s cond ition.

          6. Respondent denies that Richard suffe red GBS or any other inj ury as the result of hi s

November 2, 20 11 flu vacc ination. and denies th at hi s cu rrent condition is the sequela o f hi s
alleged vaccine injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered award ing the

compensation described in paragraph 8 of thi s Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this tipulati on. and a fter petitioner has fil ed an election to rece ive compensation

pursuant to 42 U.S.C. § JOOaa-2 1(a)( I), the Secretary of Hea lth and Hum an Services wil l issue

the fo llowing vaccine compensation payments:

        a.      A lump sum o f$25. 000.00, fo r reimbursement to th e State of Minnesota
                Department of Hum an Services fo r the Medical Li en, in the fo rm of a check
                payabl e j ointl y to petitioner and

                /\ttn.: Britt M. Graupner
                Tort Recovery Unit Manager
                Benefit Recovery Sect ion
                Minnesota Departm ent of Hum an Services
                P.O. Box 64994
                St. Paul. MN 55 164-0994

                Petitioner agrees to endorse thi s payment to the Minnesota Department of Human
                Services.

        b.      A lum p sum of $248,000.00 in the form of a check payable to petitioner, as
                guardian/conse rvator of Richard Dahl' s estate.

                This amount represents compensation for all remaining damages that would be
                ava ilable under 42 U.S.C. § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case. and after

Petit ioner has fi led both a proper and tim ely electi on to receive compensation pursuant to

42 U.S .C. § 300aa-2 I (a)( I), and an application, the parties wiII submit to furth er proceed in gs

before the spec ial master to award reasonable attorneys· fees and costs incurred in proceeding

upon this petition.



                                                    2
        I0. Petiti oner and her attorn ey represent that they have identified to respondent al I

known sources of payment for item s or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- 15(g), including State compensation programs. insurance poli cies.

Federal or State health benefits programs (oth er than Title XIX of the Social Security Act (42

U.S.C. § 1396 el seq.)). or entities that provide health services on a pre-paid basis.

        11 . Payments made pursuant to paragraph 8 of thi s Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa- I 5(i), subject to the

ava ilab ility of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipul ate th at, except for any award

for altorneys· fees and lit igation costs. and past unreimbursed expenses. the money provided

pursuant to thi s Stipulation will be used so lely for the benefit of Richard as contemplated by a

strict construction of 42 U.S.C. § 300aa- l 5(a) and (d), and subj ect to the cond itions of 42 U.S.C.

§ 300aa- I5(g) and (h).

        13. Petitioner represents that she presently is, or within 90 days o f the date of judgment

will become, duly authorized to serve as guardi an/conservator of Richard Dahl" s estate under the

laws of the State of Minnesota. No payment pursuant to this Stipu lation shal I be made unti I

petitioner provides the Secretary with documen tation establishing her appo intment as

guardian/conservator of Richard· s estate. If petiti oner is not authorized by a court of competent

ju risdiction to serve as guardian/conservator of the estate of Richard Dahl at the time a payment

pursuant to thi s tipulation is to be made, any such payment shall be paid to th e party or parties

appoi nted by a court of competent jurisdiction to serve as guardian/conservator of the estate of

Richard Dahl upon submi ss ion of written documentation of such appointment to th e Secretary.




                                                   3
        14. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capaci ty and as legal guardian/conservator of Richard, on behalf of herself, Richard ,

and Richard' s heirs, executors. admi nistrators, successors or assigns, does forever irrevocably

and unconditi onall y release, acquit and discharge the United States and the Secretary of Health

and Human Serv ices from any and all acti ons or causes of action (including agreements,

judgments, cla im s, damages, loss of services. expenses and all demands of whatever kind or

nature) that have been brought, co uld have been brought, or cou ld be timely brought in the Cou11

of Federal Claim s, und er the Nati onal Vaccine Injury Compensation Program, 42 U.S.C. §

JOOaa- 10 et seq., on account o f, or in any way grow ing out of, any and all known or unknown.

suspected or unsuspected persona l injuries to or death of Richard resulting from. or alleged to

have resu lted from the flu vaccination ad min istcred to Richard on November 2, 20 I I, as a Ileged

by petitioner in a petition for vaccine compensation filed on or about February 5, 20 13, in the

United States Court of Federal Claims as petition o. l 3-98V and amended on June 2, 20 16.

        15. If Richard should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        16. If the special master fai ls to issue a decision in compl ete conformity with the term s

of this Stipul ati on or if the Court of Federal Claim s fa ils to enter judgment in conformity with a

decision that is in complete conformity with th e terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidab le at the sole discretion of either party.

        17. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claim ed under th e National Childhood Vaccine Inj ury Act of 1986, as amended, except

as otherwi e noted in paragraph 9 above. There is abso lutely no agreement on the part of th e

parties hereto to make any payment or to do any act or thing other than is herein express ly stated



                                                   4
and clearly agreed to. The parties further agree and understand that the award described in thi s

Stipulation may re flect a com promi se of the parties' respective positions as to li ab ili ty and/or

amount of damages, and fu11 her, that a change in the nature of the injury or conditi on or in the

items of compensati on sought, is not grounds to modify or revise this agreement.

        18. This Stipulati on shall not be construed as an admission by the United States or the

Secretary of Hea lth and Human Services that the flu vaccine caused Richard to suffer GBS or

any other injury or condition.

        19. All rights and obli gations of petitioner hereunder shall apply equa lly to petiti oner_.

heirs, executors. admini strators, successors, and/or ass igns as legal guard ian/conscrvator of

Richard Dahl.

                                       END OF STIPULATION




                                                     5
Respectfully submitted,




Legal Guardian ofRTCHARD DAHL

ATTORNEY OF llECOllD F01
PF,TJTIONim:


                                                         Tl RINE TI. REEVES
                                                      Deputy Director
                                                      To1is Branch
8300 Norman Center Drive, Suite I 000                 Civil Division
Minneapolis, MN 55437- 1060                           U.S. Department of Justice
(952) 896-3227                                        P.O. Dox 146
                                                      Benjamin Franklin Stu!ion
                                                      Washington, DC 20044-0 I 46


                                                      ATTORNEY OF RECORD FOR
                                                      RESPONDl£NT:



                     ,M.D.
                                                       ~do.A 2.??:) ·
                                                      LINDA S. RENZI
Director, Division orinjury Compensation              Senior Trial Counsel
Programs (DJCP)                                       To1is Branch
Healthcare Systems Bureau                             Civil Division
I lea Ith Resources and Services Administration       U.S. Department of.Justice
U.S. Departmelll of Health and Human Services         P.O. Box 146
5600 Fishers Lane                                     Benjamin Franklin Station
Purklawn Building, Mail Slop 08N I46B                 Washington, DC 20044-01 46
Rockville, Ml) 20857                                  (202) 616-4133




                                                  s